



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------





LEASE AGREEMENT


By this private lease agreement (hereinafter simply referred to as “Agreement”),


PARAÍSO BIONERGIA S.A., a corporation with head office at Rodovia
Brotas/Torrinha, km 7.5, Fazenda Paraíso, in the City of Brotas, State of São
Paulo, Corporate Taxpayer Enrollment Number CNPJ/MF No. 46.363.016/0001-60,
herein represented in accordance with its Articles of Incorporation and
hereinafter simply referred to as “Paraíso”, “Party”, or “Lessor”, and


AMYRIS BRASIL S.A., a corporation with head office in the City of Campinas,
State of São Paulo, at Rua James Clerk Maxwell, 315, Techno Park, Corporate
Taxpayer Enrollment Number CNPJ/MF No. 09.379.224.0001/20, herein represented in
accordance with its Bylaws and hereinafter simply referred to as “Amyris”,
“Party”, or “Lessee”,


WHEREAS:


(A)
Amyris is a technology company focused on the research, development, production
and sale of high-performance renewable chemicals, which produces certain
renewable products based on the microbial technology developed by it to convert
simple sugars into specific compounds by means of fermentation;



(B)
Paraíso is a sugar, alcohol and power plant which produces sugarcane juice as a
byproduct;



(C)
Amyris and Paraíso executed, on the date hereof, an Agreement for the Supply of
Sugarcane Juice and Other Utilities (“Supply Agreement”), which establishes the
obligations and liabilities of the parties for full compliance with the
obligations assumed thereunder;



(D)
Paraíso is the lawful owner of a tract of land and some rights-of-way located in
the City of Brotas, State of São Paulo, which are described in Exhibit I hereto
(hereinafter referred to as “Real Property”);



(E)
Pursuant to the provisions hereof, Paraíso wishes to deliver the Real Property
to Amyris for construction of an industrial plant for sugarcane juice
evaporation and fermentation (“Amyris Biorefinery”), which shall be operated and
maintained by Amyris or by third parties engaged by Amyris;





--------------------------------------------------------------------------------




(F)
Except for the first perfected mortgage bond certificate exclusively in behalf
of Banco do Brasil S.A., registered in [*] under [*] and the amendments to which
are registered under [*], and for the second mortgage bond certificate in behalf
of Banco Rabobank International Brasil S.A., the conditions of which are not
breached hereby, the Real Property is free and clear of any options, rights of
first refusal, attachments, debts, outstanding taxes and any other liens or
encumbrances in any way limiting conduction of Amyris' activities, as
contemplated herein, either of an environmental nature, imposed by zoning rules
or of any other nature;



(G)
Paraíso represents and warrants that this instrument does not breach any
provision of the planned Agreement with Creditors contemplated in the Request
for Homologation of Agreement with Creditors No. 095.01.2009.005156-00, in
progress in the Court of the Judicial District of Brotas, State of São Paulo
(“Plan”) ;



NOW, THEREFORE, the parties resolve to execute this Agreement, which shall be
governed by the following clauses and conditions:


SECTION ONE - SUBJECT MATTER, TERM AND EFFECTIVENESS


1.1.    Paraíso hereby leases the Real Property to Amyris, which shall build and
operate or engage third parties to build and operate the Amyris Biorefinery,
pursuant to the provisions of law 8245/91.


1.2.    This Agreement shall be effective as of the date of execution hereof,
and it shall remain valid and effective for fifteen (15) years as from the date
of execution hereof.


1.3.    This Agreement shall be terminated in the event of early termination of
the Supply Agreement, pursuant to the provisions of Subsections 8.1 and 8.3
thereof.


1.4.    The Parties acknowledge that Amyris shall return the Real Property to
Paraíso upon termination of the Agreement, it being understood that Amyris may
remove the machines and equipment installed therein, as agreed between the
Parties in due course.


1.5.    The Parties acknowledge and agree that necessary improvements carried
out by Amyris in the Real Property, which shall be understood as improvements
required for the proper and actual use of the real property for the purposes for
which it has been leased, shall be indemnified by Paraíso provided they are
informed by Amyris to Paraíso in writing, at least five (5) business days in
advance.


1.5.1.     The indemnification contemplated in Subsection 1.5 above shall be
paid within at most ten (10) business days as of the day on which Amyris makes
the necessary improvement and submits the respective proofs of payment of
expenses, provided completion of such improvements has been informed to Paraíso.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




1.6.    The Parties acknowledge and agree that valuable improvements, i.e.,
improvements for the purpose of increasing, improving or facilitating the use of
the Real Property, which are made by Amyris with the prior consent of Paraíso
and which, as agreed between the Parties, shall remain in the Real Property and
shall not be removed, shall be indemnified at the end of the lease.


1.7.    Voluntary improvements and those exclusively related to the
construction, installation, assembly, operation and maintenance of Amyris
Biorefinery or, furthermore, any other improvement in addition to those
mentioned in Subsections 1.5 and 1.6 above, shall not be indemnified by Paraíso,
except as otherwise agreed between the Parties.


1.8.    The machines and equipment of Amyris Biorefinery, as agreed between the
Parties from time to time, may be removed by Amyris upon termination hereof,
provided such removal does not affect the structure and substance of the real
property.


1.9.    At its sole discretion and expense, Amyris may inspect the Real Property
on the date on which it is granted possession thereof, and it shall deliver a
copy thereof to Paraíso, which shall not be bound to such inspection for any
purpose.


SECTION TWO - PAYMENT


2.1.    Amyris shall pay Paraíso a monthly rent of twenty thousand Brazilian
Reais (R$20,000.00) for the lease established herein.


2.2.    The amount contemplated in subsection 2.1 above shall be monthly paid by
Amyris, by means of credit to checking account No. [*], held by Paraíso, subject
to the bank hours in the city of Campinas, State of São Paulo, it being
understood that the respective certificates of deposit shall serve as proof of
payment and acquittance.


2.3.     Failure to pay any installment of the price on the maturity date shall
subject Amyris to pay the outstanding installment adjusted in accordance with
the Brazilian Extended Consumer Price Index -IPCA, as disclosed by the Brazilian
Geography and Statistics Institute - IBGE, plus a default fine of two percent
(2%) and default interest at the rate of one percent (1%) per month, calculated
per day of delay.


Sole paragraph - Amyris shall be granted a tolerance of three (3) business days
in the event it fails to make the payment on the agreed date, for any reason.
After this period, the charges agreed in this Section shall retroact to the
first day of delay in payment of the rent owed.


2.4.    Paraíso represents and warrants that the amount of the Brazilian Rural
Land Tax - ITR levied on the Real Property is included in the price of the rent,
it being understood that Paraíso shall pay the whole ITR levied on the farm
where the Real Property is located, including the portion corresponding to the
Real Property area. Paraíso shall exempt Amyris from any liability with regard
to payment of the ITR levied on the Real Property.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




SECTION THREE - OBLIGATIONS


3.1.    In addition to the other obligations assumed hereunder, the following
are the obligations and liens of Paraíso during effectiveness hereof:


a)
To ensure peaceable and uncontested possession of the Real Property to Amyris,
continuity of Amyris Biorefinery's operations, protection against complaints,
misfeasance and trespass by third parties, security and control of the access to
the Real Property, prohibiting the entry of employees and third parties not
involved in the operations of Amyris Biorefinery, and being liable to Amyris for
any damage and/or loss caused to Amyris by the fault of Paraíso, as well as by
the fault of its respective representatives and contractors;



b)
Subject to the terms and conditions of the Supply Agreement, to provide or
execute all documents that may be required for Amyris to obtain the permits and
licenses required by law for conduction of the activities of Amyris Biorefinery,
including those relating to the possible establishment of a branch on the leased
land, pursuant to the provisions of article 1000 of Law 10406/02;



c)
Neither to assign nor to transfer the use of the Real Property to third parties,
wholly or in part;



d)
Not to alienate, encumber or burden the Real Property without the prior written
consent of Amyris, as well as to immediately cancel any attachment, seizure or
encumbrance of any kind created by third parties on the Real Property, except
for the first perfected mortgage bond certificate exclusively in behalf of Banco
do Brasil S.A., registered in [*] under [*] and the amendments to which are
registered under [*], and for the second mortgage bond certificate in behalf of
Banco Rabobank International Brasil S.A., which have already been created;



e)
Not to assign, transmit or transfer to Amyris, directly or indirectly, any of
its obligations and liabilities resulting from ownership or possession of the
Real Property;



f)
To be liable to the governmental authorities and to any third party, without
prejudice to the provisions of subsection 3.2(e) hereof, for all obligations
relating to the Real Property, including, without limitation to, any
contaminations or environmental liabilities, the creation, maintenance,
regularization and/or recovery of legal reserves and/or permanent protection
areas, licenses and other applicable environmental obligations, as well as for
taxes and charges of any kind levied on the Real Property;





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




g)
To allow Amyris to establish and maintain a branch in the Real Property's
facilities as part of the subject matter hereof;



h)
To allow Amyris to grant free access to and/or to assign, wholly or in part, the
right of use of the Real Property to its representatives and contractors
involved in the construction, operation and maintenance of Amyris Biorefinery;



i)
To indemnify Amyris for the necessary improvements, pursuant to the terms and
conditions of Subsections 1.5, 1.6 and 1.7 hereof.



3.2.    In addition to the other obligations assumed hereunder, the following
are the obligations and liens of Amyris during effectiveness hereof:


a)
To pay the rent in the form and within the term established herein;



b)
To exercise care for the Real Property and to keep it in a perfect state of
conservation and cleanliness;



c)
Neither to assign nor to transfer the use of the Real Property to third parties
without the prior and express approval of Paraíso;



d)
To observe the determinations of the competent public authorities and to cause
compliance with all applicable rules and determinations of federal, state and
municipal authorities with regard to the use of the Real Property;



e)
To observe the applicable environmental law, being liable for the damages
provenly caused to the Real Property by the exclusive fault and/or negligence of
Amyris and/or its subcontractors, during the period of installation of Amyris
Biorefinery.



SECTION FOUR - OBLIGATION TO INDEMNIFY


4.1.    Each Party (hereinafter referred to as “Responsible Party”) assumes the
obligation to fully and unconditionally indemnify the other Party (hereinafter
referred to as “Aggrieved Party”), without any limitation with regard to the
time and amount, for


(i)
any and all damages or losses of any nature or amount, as well as mental anguish
and any and all expenses relating to such damages or losses, including, without
limitation to, taxes plus fines and interest, court costs, attorneys',
consultants', accountants' or auditors' fees incurred by the Aggrieved Party as
a result of the breach of or noncompliance with any of the duties or obligations
of the Responsible Party contemplated herein; and

(ii)
any and all losses and damages in any amount relating to liabilities or
contingencies of any kind concerning Amyris Biorefinery and the generating event
of which is a negligent or malicious action or failure to act of the Responsible
Party, including, without limitation to, any labor, social security, tax, civil,
commercial, environmental or regulatory liabilities or contingencies or any
other liability relating to the Real Property.



(the losses and damages described in items “(i)” and “(ii)” above are
hereinafter collectively referred to as “Losses”).






--------------------------------------------------------------------------------




4.2.    Any and all amounts resulting from the provisions of Subsection 4.1 owed
by one of the Parties to the other shall be paid within at most ten (10) days as
from the date of receipt, by the Responsible Party, of the collection notice to
be sent by the Aggrieved Party.


4.3.    In any of the events contemplated herein where (a) the Responsible Party
is required to pay amounts owed by it or to reimburse the Aggrieved Party for
these amounts, or (b) the Aggrieved Party is required to disburse the amounts
owed by the Responsible Party or such disbursements are required for regular
continuity of the obligations contemplated herein, upon receipt of a notice sent
by the Aggrieved Party, the Responsible Party shall immediately credit the
required funds, in cash, to a checking account to be timely informed by the
Aggrieved Party for payment of such amounts.


SECTION FIVE - GENERAL PROVISIONS


5.1.    The provisions of the Supply Agreement and corresponding exhibits shall
apply to this Agreement whenever applicable, especially with regard to conflict
resolution.


5.2.    All notices sent hereunder shall be sent in writing and delivered
personally against signature of a receipt by the other Party, which personal
delivery may be substituted by facsimile transmission with proof of receipt,
express mail with certified delivery or certified mail, return receipt
requested, but always to the following addresses and to the attention of the
following representatives of the parties:


If to Amyris:
Attn.: Roel Win Collier
Copy to: Odair Glavina
Rua James Clerk Maxwell, 315 Campinas/SP, CEP 13.088-900
Fax: [*]


If to Paraíso:
Dario Costa Gaeta
Copy to: Djalma Sebastião Fiori
Fax: [*]


5.3.    None of the Parties may assign, transfer or encumber its rights,
interest or obligations hereunder without the prior written consent of the other
Party.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




5.4.    The terms or provisions hereof may be changed, amended, modified,
cancelled or extinguished in writing, upon the mutual consent of the Parties.


5.5.    No forbearance of the parties with regard to the other Party's failure
to comply with obligations or with the regular and timely exercise of its rights
shall constitute a desistance of, amendment to, modification, waiver or novation
of any of their rights herein established, contemplated and agreed.


5.6.    This Agreement and the obligations contemplated herein shall be governed
and construed in accordance with the laws of Brazil.


5.7.    This Agreement is irrevocably and irreversibly executed and it is
binding upon the Parties, the Intervening Parties and their successors on any
account, pursuant to the provisions of the applicable law.


5.8.     The Parties acknowledge that the negotiation and execution hereof
rigorously comply with the doctrines of honesty and good faith, which shall also
be observed by the Parties in the exercise of their respective rights and for
compliance with their obligations hereunder.


5.9.     Amyris may, at its sole discretion and expense, register this Agreement
with the competent authorities.


5.10.     The Parties hereby agree to execute any and all applications,
documents and agreements that are necessary or required for formalization of the
obligations contemplated herein, including those relating to obtainment of the
required permits for Amyris Biorefinery and establishment of Amyris' branch.


5.11.     This Agreement shall be governed, to the extent that it is silent, by
the provisions of Law No. 8245/91, as amended.


IN WITNESS WHEREOF, the parties execute this private lease agreement in two (2)
counterparts of equal contents and form, in the presence of the undersigned
witnesses.


Campinas, March 18, 2011.


Lessor - PARAÍSO BIOENERGIA S.A.


/s/ Dario Costa Gaeta
Name: Dario Costa Gaeta
Title: Chief Executive Officer






--------------------------------------------------------------------------------






/s/ Roel Win Collier
Name:
Title:


/s/ Fabio Schettino
Name: Fabio Schettino
Title: CFO


Lessee - AMYRIS BRASIL S.A.


_____________________________            ______________________________
Name:                            Name:
Title:                            Title:


Witnesses:


1.                            2.


/s/ Gabriel Mundim                    /s/ Isadora C. Cohen        
Name: Gabriel Mundim                    Isadora C. Cohen
ID: [*]                            ID: [*]
CPF/MF: [*]                         CPF/MF: [*]


(This signature Page belongs to the Lease Agreement executed on March 18, 2011
between Amyris Brasil S.A. and Paraíso Bioenergia S.A.)




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




LEASE AGREEMENT


EXHIBIT I
DESCRIPTION OF THE REAL PROPERTY


Real Property Enrollment: No. 15.619 (part occupancy) of the Real Estate
Registry Office and Related Offices of the Judicial District of Brotas, State of
São Paulo, as per the copy attached hereto.


Real Property Description: Pursuant to the Specifications and plan attached
hereto.




--------------------------------------------------------------------------------




Map of Real Property - illegible


